STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

ELAINE           T.    MARSHALL,                                                            NO.        2022   CW   0362
INDIVIDUALLY                  AND    AS       CO -
TRUSTEE           OF     THE      MARSHALL
LEGACY           FOUNDATION              AND       THE
MARSHALL              HERITAGE

FOUNDATION,                  ET   AL.


VERSUS                                                                                                             2022
                                                                                                  JULY 51
PRESTON           L.    MARSHALL




In     Re:             Elaine           T.     Marshall,              Individually         and    as   Co - Trustee       of

                       the         Marshall                Legacy           Foundation       and       the     Marshall

                       Heritage               Foundation,             et     al.,   applying        for    supervisory
                       writs,           19th         Judicial             District    Court,        Parish     of      East

                       Baton        Rouge,           No.       656183.




BEFORE:                McCLENDON,              WELCH,          AND        HESTER,   JJ.



        WRIT          DENIED.                The   criteria           set     forth   in   Herlitz        Construction
Co.,         Inc.       v.    Hotel           Investors              of    New   Iberia,    Inc.,      396    So. 2d    878
 La.         1981)(      per       curiam)           are       not    met.



                                                                           PMc
                                                                           JEW
                                                                           CHH




COURT            OF    APPEAL,          FIRST        CIRCUIT




                                                           I
             1




        DEPUTY              CLERK       OF     COURT
                      FOR    THE    COURT